Citation Nr: 1810287	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disability, claimed as sinusitis, to include as secondary to traumatic brain injury (TBI), headaches, and/or residuals of concussion.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left tibia fracture with left hip strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In May 2015 and April 2017, the Board remanded these matters to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic sinus disorder diagnosed at any time covered by this claim.  

2.  Since the effective date of service connection, the Veteran's residuals of a left tibia fracture with left hip strain have included pain in the left shin and noncompensable limitation of motion of the left hip and left knee due to pain, resulting in no more than slight overall impairment of the left tibia; the Veteran's left hip arthritis can be satisfactorily disassociated from the service-connected residuals of a left tibia fracture with left hip strain.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sinus disability have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected left tibia fracture with left hip strain have not been met or approximated since the effective date of service connection.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated February 2008, May 2008 and June 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The June 2016 letter was sent to notify the Veteran of how to substantiate a claim of secondary service connection, pursuant to the Board's June 2015 remand directives.  

Also, pursuant to the Board's June 2015 and April 2017 remand directives, additional attempts were made to obtain and associate with the claims file all outstanding VA and private treatment records pertinent to his claims, and the Veteran was afforded additional VA examinations in August 2016 and June 2017.  The orthopedic examination was conducted in June 2017 to obtain range of motion testing while weight-bearing and nonweight-bearing, and in both active and passive motion, in compliance with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the sinus claim was remanded in April 2017 because an August 2016 VA examination of the sinuses referred to an August 2016 sinus CT scan, the results of which were supposedly pending at that time; however, that report was not subsequently associated with the record.  The Board therefore directed the AOJ to obtain the report of the sinus CT scan and then obtain an addendum opinion to the August 2016 VA examination.  On remand, the Agency of Original Jurisdiction (AOJ) ultimately determined that the August 2016 examination report's reference to an August 2016 CT scan of the sinuses was in error because there is no indication that the Veteran ever underwent a sinus CT scan in August 2016.  After it was determined that no August 2016 existed, the examiner provided an addendum opinion in May 2017.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  The Board also finds that VA has substantially complied with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Hence, no further notice or assistance to the Veteran is required.  

II.  Service Connection

The Veteran contends that he suffers from a chronic sinus condition that had its onset during service.  See, e.g., February 2015 Board hearing testimony.  The Veteran also believes that his sinus problems may be related to his service-connected TBI and/or associated headaches.  See March 2008, June 2008 and September 2009 Veteran statements; June 2008 VA audiology examination report.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran's service treatment records (STRs) indicate that he was treated for complaints of congestion and headache during service, reported sinus trouble on occasion, and was diagnosed with acute frontal sinusitis (in February 1991).  See, e.g., May 1997 dental health questionnaire; July 1996 service treatment record; July 1993 dental health questionnaire; February 1991 service treatment record; September 1988 service treatment record.  Several other health questionnaires and periodic examination reports during the Veteran's lengthy period of active service show that the Veteran's reports of sinus trouble were not continuous.  See, e.g., May 1995, July 2002, and October 2003 Reports of Medical History.  The Veteran's April 2007 retirement examination report reflects the examiner's comment on the Veteran's Report of Medical History that the Veteran reported left-sided sinus "problems" on and off ever since his left forehead closed head injury and concussion in 2000.  Upon examination, the examiner listed left sinus pain under the summary of defects and diagnoses, and recommended a sinus CT.

As noted above, the Veteran argues that his sinus condition was caused by his concussion in 2000; however, the above STRs reflect that the Veteran also reported sinus trouble several years prior to that concussion.  

Private treatment records from the Veteran's family medical practice show that the Veteran was treated for an upper respiratory infection (URI) in October 2007, and a cough in November 2007.  Both examination reports specifically note an absence of tenderness in the frontal and maxillary sinuses, bilaterally.  Additionally, there was an absence of inflammation in the inferior and middle turbinates, bilaterally.

The Veteran was afforded a general VA medical examination in June 2008.  The Veteran reported suffering from sinus problems three times per year since 1999, with each episode lasting three weeks, and that he experiences headaches with his sinus problems.  The Veteran also reported requiring antibiotic treatment for four to six weeks for his sinus problems.  Upon examination, rhinitis, manifested by pale boggy nasal turbinates, was present, but sinusitis was not detected, and the Veteran's sinus x-rays were within normal limits.  The June 2008 examiner diagnosed allergic rhinitis and stated that subjective factors included a history of nasal congestion with pain and previous treatment of sinusitis.  The June 2008 examiner indicated that the Veteran was not suffering from sinusitis on the day of the examination, but did not specifically address whether the Veteran had a chronic sinus disorder.

In a September 2009 statement, the Veteran reported that he suffered a concussion during service in September 2000, followed by headaches, itching eyes and consistent nasal congestion, all of which he asserts are symptoms of allergic rhinitis.  The Veteran further noted that every sickness or cold he has suffered since the concussion has led to the left sinus cavity becoming clogged, which he maintains was the exact location of the concussion impact.  However, at a December 2010 VA TBI examination, the Veteran did not report any TBI-related sinus symptoms and none were found on examination.  The examination report indicated that the Veteran had TBI-related headaches, (which are service-connected and separately rated) but they were not found to be due to any sinus disorder.  

In contrast to his self-reported history at the June 2008 VA examination, the Veteran testified at his February 2015 Board hearing that since 2007, he has had approximately one sinus infection per year, and usually self-medicates with Motrin and a steam bath.  Transcript, pp. 26-27.  

At an August 2016 VA examination, the Veteran reported that he started getting sinus infections and headaches with nasal congestion in the mid 1990's.  He reported that he had been treated with Motrin for the headaches and was given antihistamines which were ineffective in treating his symptoms.  He reported having problems as much as 20-24 times per year.  The examiner noted a review of the Veteran's STRs, and in particular, the February 1991 treatment records noting an entry of air-fluid level and a sinusitis diagnosis, as well as the indication on the Veteran's exit examination in May 2007 that his left-sided sinuses had been a problem since 2000.  

The examiner found that there were no confirmed cases of sinus infection or sinusitis since service, and that if there were any evidence of sinus problems of any significance, there would likely be evidence of such on a CT scan.  Therefore, the examiner concluded that there was no evidence of significant documented sinus problems and no objective findings to support sinus disease.  

As noted above, the August 2016 examination report suggests that there was a CT scan performed on the same day as the examination and that the results of that scan were pending at that time.  However, upon further review of the record, it has been determined that the Veteran did not undergo a sinus CT in August 2016.  Likewise, as the VA examiner seemed to suggest, there was no need to obtain a sinus CT given the absence of evidence indicating a chronic sinus problem.  

In a May 2017 addendum, the August 2016 examiner reiterated his belief that the Veteran did not have chronic sinus disease.  The examiner opined that self-treatment for sinus congestion is not acceptable as evidence of sinus disease.  Further, the examiner explained that the entry of sinus air fluid level, determined by translumination, was highly subjective.  Finally, the examiner found no causal connection between the Veteran's reported sinus "issues" and his TBI.  

The Board acknowledges the Veteran's reports that he suffers from sinus congestion from time to time, and is treated with antibiotics for acute infections on occasion.  However, the VA examiner found that there was no evidence of a chronic sinus disease.  The Veteran is certainly competent to report symptoms such as sinus congestion; however, a diagnosis of chronic sinus disease is not capable of lay observation, as this requires examination and objective findings with testing by a medical professional with the requisite medical training.  

Accordingly, the VA examiner's opinion outweighs the Veteran's lay observations.  

Moreover, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  That list does not include sinusitis.  

The Board also finds significant the VA examiner's inference that if the Veteran did, in fact, have chronic sinus disease, there would exist a CT scan showing such.  While the absence of evidence does not, by itself, warrant a negative inference, here if a medical professional suspected that the Veteran had chronic sinus disease, then it would be expected that such medical professional would find it necessary to obtain a CT scan of the Veteran's sinuses for confirmation of that suspicion.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  In this case, a June 2008 x-ray of the sinuses was negative, and the VA examiner at that time, as well as in August 2016, found no evidence of sinus disease.  

In this case, the weight of the competent evidence of record is against a finding of chronic sinus disease at any time covered by this claim.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  

In light of the foregoing, the Board finds that the preponderance of evidence is against the claim, and therefore the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Initial Rating - Hip/Thigh

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected left tibia fracture with left hip strain.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's left tibia fracture with left hip strain is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5262 is used to evaluate impairment of the tibia and fibula, and Diagnostic Code 5024 is for tenosynovitis (which is to be rated on limitation of motion of the affected part - the hip in this case, as degenerative arthritis).  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is assigned when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is assigned for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The words "slight", "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Limitation of flexion and extension of the leg is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively.  Flexion of the leg limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating, limitation to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees, warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension of the leg limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating, limitation to15 degrees warrants a 20 percent rating, limitation to 20 degrees warrants a 30 percent rating, limitation to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Limitation of motion of the hip and thigh is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5251 through 5253.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

In addition, Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The hip is considered a major joint. 38 C.F.R. § 4.45 (f).

At a June 2008 general VA medical examination, the Veteran complained of left tibia and left hip pain, with the left tibia pain occurring two times per week for two hours, and the left hip pain occurring two times per month and lasting for one hour.  Upon examination, the examiner listed normal range of motion findings for the Veteran's left hip, and stated that the joint was additionally limited by pain following repetitive use, but only by two degrees during external rotation and internal rotation; and, that no further degree of range of motion was lost.  The left hip x-ray was within normal limits and the left tibia and fibula x-ray report showed an old, healed fracture, but was otherwise negative.  

The examiner indicated that the Veteran's residuals of the fractured left tibia included left hip strain which resulted from wearing a cast on his left leg.  

As noted in the August 2008 rating decision, the RO assigned an initial 10 percent rating for the service-connected residuals of a left tibia fracture with left hip strain on the basis of noncompensable limitation of motion of the hip/thigh and, by analogy, to slight knee or ankle disability under Diagnostic Code 5262 for impairment of the tibia and fibula.  

At an August 2016 VA examination, the Veteran reported that since his discharge from service, he notices that his left leg does not have the stamina and endurance with respect to weight-bearing, walking, or running, and that more recently he had begun to have pain in the left hip out of proportion to the right hip, which he attributed to abnormal posture and stance.  X-rays of the hips revealed bilateral degenerative arthritis of the hips.  

The Veteran also reported flare-ups of pain in the area of the left tibia fracture, which occur with activity and are manifested by a sharp stabbing pain in the shin, like a shin splint.  X-rays revealed the healed tibial fracture.  

With respect to the left hip, flexion was limited to 90 degrees, extension was limited to 15 degrees, abduction was limited to 30 degrees (with pain observed) and adduction was normal, to 25 degrees.  Rotation was also normal, internally to 60 degrees and externally to 40 degrees.  There was no evidence of pain on weight-bearing.  The Veteran exhibited slightly decreased muscle strength (4/5) with extension and abduction of the left hip compared to the right; however, the examiner opined that it was not related to the in-service tibial fracture, noting that most studies suggest that bone mineral density and muscular strength return to normal in most cases even after a lower extremity fracture with prolonged immobilization.  

The examiner opined that the Veteran did have residual pain from his left tibial fracture during flare-ups, and that he had residual weakness in the left leg.  In addition, the examiner also noted that the Veteran had pain in the left hip, but opined that the Veteran's left hip problem was unrelated to the left tibial fracture.  Notably, the examiner indicated that the Veteran's gait was normal and that current x-ray studies indicated a symmetrical pattern of degenerative changes of both hips.  The examiner further noted that any attempt to "favor" the left leg due to the pain from the tibial fracture would actually place less weight-bearing on the left hip as well as he shifted weight to the right side.  The examiner found it more plausible that the Veteran had started to develop degenerative arthritis in both hips, which was radiographically similar and fairly symmetrical in nature, unrelated to the lower leg fracture.  The examiner opined that given its early stages, as shown on x-ray, as well as the symmetry with the opposite hip, the degenerative arthritis of the left hip was not incurred in service or within the first post-service year; and, that it was not caused by, aggravated by, or worsened beyond its natural progression.  

At a June 2017 VA examination, there was no evidence of pain with weight bearing.  Left hip flexion was limited to 90 degrees; extension was limited to 20 degrees; abduction was limited to 30 degrees, Adduction was normal; external rotation was limited to 30 degrees and internal rotation was limited to 20 degrees.  The Veteran could cross his legs, but had difficulty with squatting, sitting and standing from a seated position.  No additional functional loss was indicated following repetitive motion testing.

The range of motion of the right hip was also similarly limited, albeit slightly less severely than the left side, which is essentially consistent with the August 2016 VA examiner's finding that the Veteran had bilateral hip arthritis unrelated to the hip strain.  

Likewise, the June 2017 examination report indicates that there is no muscle atrophy of the left lower extremity and strength was normal bilaterally.  There was no objective evidence of pain on non-weight bearing, passive range of motion testing was the same as active range of motion testing, and there was no objective evidence of pain on passive rating of motion testing.  

Significantly, the August 2016 examiner opined that the degenerative arthritis of the hips was neither incurred in service nor related to the Veteran's left tibial fracture.  This is made clear by the fact that the 2008 hip x-rays were negative.  Thus, the arthritis had its onset at some point after the 2008 examination.  Moreover, the VA examiner in August 2016 reasoned that given the symmetry of the bilateral hip arthritis, it was not likely related to the left tibia fracture.  

While the Board finds the August 2016 VA examiner's opinion highly probative, as it is based on objective medical evidence, the fact remains, however, that the Veteran did report left hip pain in 2008 even though his x-rays at that time were negative for arthritis; and, a VA examiner at that time found that the Veteran had left hip strain that resulted from wearing a cast on the left leg.  In this regard, however, the Veteran did not have a diagnosis of arthritis of the hip at that time, and his hip limitation of motion was noncompensable.  Accordingly, the assignment of a separate initial compensable rating for hip strain is not warranted.  Currently, the Veteran does have a diagnosis of left hip arthritis, but the August 2016 examiner made clear that such arthritis was unrelated to the left tibial fracture.  Therefore, an initial compensable rating under the arthritis codes is not warranted.  Furthermore, even taking into account the slight difference in limitation of motion between the right hip and the left hip, and assuming that the difference is due to the initial left hip strain, and not the arthritis, there remains no basis to assign a separate compensable rating for the hip strain.  

Similarly, even if the VA examiner found that it is not possible to separate the effects of service-connected left hip strain and non-service-connected arthritis, and therefore attribute such effects (increased pain and additional limitation of motion) to the service-connected condition, the overall disability picture does not rise to the level that would warrant the assignment of a higher rating under the limitation of motion codes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In other words, the findings from VA examinations in June 2008, August 2016 and June 2017 show that the severity of the left hip strain does not meet or approximate the criteria for a separate compensable rating on the basis of limitation of motion of the hip under Diagnostic Codes 5251, 5252 or 5253, even with consideration of the additional limitation of motion and the additional pain caused by the nonservice-connected hip arthritis, as reflected on the June 2017 examination.  

Likewise, the Board finds that the overall disability picture, which includes left hip and leg pain results in no more than slight impairment of the tibia.  The Board does not find that a rating in excess of 10 percent is warranted for the service-connected residuals of a left tibia fracture with left hip strain at any time covered by this claim.  As noted above, the Veteran has developed bilateral hip arthritis since the initial grant of service connection, but the August 2016 examiner was able to clearly disassociate the arthritis from the initial left hip strain.  Thus, it would not be appropriate to separately rate the service-connected left tibia fracture with left hip strain under the arthritis codes.

Moreover, as noted above, a compensable rating on the basis of limited motion of the hip is not warranted under Diagnostic Codes 5251, 5252, or 5253, at any time covered by this claim.  

With regard to the left shin pain, the Board finds that the Veteran is adequately compensated with the assignment of the initial 10 percent rating on the basis of slight overall impairment of the tibia under Diagnostic Code 5262.  The examiner in June 2017 noted that the Veteran had difficulty with squatting, sitting, and standing from a seated position, but there is no indication that the Veteran is unable to perform these motions.  Likewise, the Veteran reported to the August 2016 VA examiner that his left shin is generally not painful with inactivity, and that he is still able to coach sports despite pain and tenderness in the left shin.  Even with consideration of flare-ups from time to time, the Board finds that a moderate overall disability picture is not shown.

Additionally, the criteria under Diagnostic Code 5262 also consider whether there is any associated knee or ankle disability with respect to the tibia impairment.  As such, the Veteran was also afforded a VA examination of the left knee in June 2017 to be sure that the Veteran's residuals of a left tibial fracture did not result in more than slight knee or ankle disability, or compensable limitation of flexion and/or extension of the left leg.  That examination report shows limitation of flexion of the left leg at the knee joint to, at most, 105 degrees with consideration of additional functional loss after repetitive use.  Extension of the left leg was normal.  This corresponds to a noncompensable disability rating for limitation of the flexion of leg and limitation of extension of the leg under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively.  Range of motion of the left knee was normal on prior examinations.  See June 2008 and August 2016 VA examination reports.  Likewise, the Veteran's left ankle was examined in June 2008 and full range of motion was indicated.  See 38 C.F.R. § 4.71, Plate II (normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees).  

The above findings, while not solely dispositive of the issue, provide support for the Board's finding that the overall disability picture of the left leg more nearly approximates that of no more than slight impairment of the tibia under Diagnostic Code 5262.  

In light of the foregoing, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left tibia fracture with left hip strain.  Accordingly, a disability rating in excess of 10 percent for the service-connected residuals of a left tibia fracture is not warranted at any time covered by this claim.  

Finally, the Veteran does not assert, and the record does not otherwise suggest, that he is unemployable due to his service-connected residuals of left tibia fracture with left hip strain.  Accordingly, a claim for entitlement to a total disability rating based on individual unemployability is not raised by the record.  


ORDER

Service connection for a chronic sinus disability is denied.  

An initial rating in excess of 10 percent for the service-connected residuals of a left tibia fracture with left hip strain is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


